         Case 1:19-cv-12125-ADB Document 67 Filed 11/08/19 Page 1 of 31



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


 iROBOT CORPORATION,                               )
                                                   )
                Plaintiff                          )
                                                   )
 v.                                                )   Civil Action No. 1:19-cv-12125
                                                   )
 SHARKNINJA OPERATING LLC,                         )   JURY TRIAL DEMANDED
 SHARKNINJA MANAGEMENT LLC, AND                    )
 SHARKNINJA SALES COMPANY,                         )

                Defendants.

                        FIRST AMENDED COMPLAINT
              FOR PATENT INFRINGEMENT AND FALSE ADVERTISING

       Plaintiff iRobot Corporation (“iRobot” or “Plaintiff”), by and through its attorneys, for its

Complaint against Defendants SharkNinja Operating LLC, SharkNinja Management Company,

and SharkNinja Sales Company (collectively, “Shark” or “Defendants”), hereby alleges as follows.

                                  NATURE OF THE ACTION

       1.      This is an action arising under the patent laws of the United States, 35 U.S.C. § 271,

et seq., and under the Lanham Act, 15 U.S.C. § 1125 et seq.

       2.      Under the Patent Act, iRobot seeks to enjoin infringement and obtain damages

resulting from Defendants’ unauthorized manufacture, use, sale, and/or offer to sell within the

United States and/or importation into the United States of products that infringe one or more claims

of United States Patent Nos. 9,921,586 (“the ’586 patent”), 9,550,294 (“the ’294 patent”),

9,492,048 (“the ’048 patent”), 8,950,038 (“the ’038 patent”), 8,418,303 (“the ’303 patent”), and

10,045,676 (“the ’676 patent”) (collectively, “the patents-in-suit”). iRobot seeks preliminary and

permanent injunctive relief to prevent Defendants from continuing to infringe the patents-in-suit.
         Case 1:19-cv-12125-ADB Document 67 Filed 11/08/19 Page 2 of 31



In addition, iRobot seeks monetary damages, including treble damages, resulting from Defendants’

direct, indirect, and willful infringement of the patents-in-suit.

       3.      Defendants manufacture, use, sell, and/or offer to sell within the United States

and/or import into the United States infringing robotic cleaners, including Defendant’s Shark IQ

Robot product line. The infringing Shark IQ Robot products include at least two versions, one

with a standard base station and one with a self-empty base station, and include the RV1000 Series,

the RV1000AE Series, model R101, and model R101AE. The identification of these infringing

products reflects publicly available information and iRobot’s investigations to-date, but additional

products and models that perform substantially the same features described herein also infringe

for the same reasons.

       4.      Defendants also have made and are making false and misleading advertising claims

in connection with the Shark IQ Robot, including claims about its features and comparisons to

iRobot’s competing robotic vacuums, in violation of the Lanham Act. iRobot seeks to enjoin

Defendants’ false and misleading advertising claims, and to obtain damages resulting from

Defendants’ deceptive marketing and promotion of its Shark IQ robot vacuum.

                                             PARTIES

       5.      Plaintiff iRobot Corporation is a corporation organized under the laws of the State

of Delaware and has its principal place of business at 8 Crosby Drive, Bedford, MA 01730.

       6.      On information and belief, Defendant SharkNinja Operating LLC is a limited

liability company organized and existing under the laws of the State of Delaware and has its

principal place of business at 89 A Street, Suite 100, Needham, MA 02494.

       7.      On information and belief, Defendant SharkNinja Management Company is a

company duly organized and existing under the laws of the State of Delaware and has its principal

place of business at 89 A Street, Suite 100, Needham MA 02494.

                                                   2
         Case 1:19-cv-12125-ADB Document 67 Filed 11/08/19 Page 3 of 31



        8.      On information and belief, Defendant SharkNinja Sales Company is a company

duly organized and existing under the laws of the State of Delaware and has its principal place of

business at 89 A Street, Suite 100, Needham MA 02494.

                                  JURISDICTION AND VENUE

        9.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§§ 1331, 1337(a), 1338(a), 1338(b).

        10.     Defendants are subject to personal jurisdiction in this district because Defendants

have their principal place of business in this district. Further, Defendants regularly transact

business in this district by, among other things, making, using, selling, or offering to sell products

to customers located in this district.

        11.     Defendants have committed acts of infringement of one or more claims of each of

the patents-in-suit in this district. Defendants have also developed and issued false and misleading

advertisements with respect to the Shark IQ Robot from and in this district.

        12.     Venue in this district is proper under 28 U.S.C. §§ 1391(b) and (c) and 1400(b)

because, Defendants have committed acts of infringement and false advertising and have a regular

and established place of business in this district.

                                   FACTUAL BACKGROUND

        13.     iRobot is a leader in consumer robotics, and the leader in robotic vacuum cleaners.

In 1990, three engineers from the Massachusetts Institute of Technology’s Artificial Intelligence

Lab founded iRobot. In its early years, iRobot focused on research and development of robot

technology for security, exploration, the U.S. military, and environmental disaster applications.

For instance, iRobot designed the PackBot for the United States military, and it was so versatile

and successful it’s also excelled at numerous civilian applications. As a testament to iRobot’s



                                                      3
         Case 1:19-cv-12125-ADB Document 67 Filed 11/08/19 Page 4 of 31



renown, its very first product (a six-legged robot designed for space exploration) now resides at

the Smithsonian Air & Space Museum in Washington, D.C.

       14.     In the early 2000s, iRobot recognized that its technology could also revolutionize

consumer products, and it did just that with the launch of the Roomba®, bringing robotics into the

home to tackle the (otherwise) tedious task of vacuuming. The first Roomba® models established

iRobot as the pioneer in home robotics. iRobot’s steadfast commitment to R&D and its continual

striving to introduce innovative new product features solidified its reputation with consumers and

competitors.

       15.     Most recently, in 2018 and 2019, iRobot introduced the Roomba® “i” and “s”

Series products. iRobot had spent significant resources developing innovative technologies that

allowed these products to be the most autonomous robot vacuums on the market. For instance,

available features now include: the robot can create a map of a user’s home so the user can schedule

when and what rooms the robot cleans; the robot can return to its base to recharge if it runs low on

battery power while cleaning, and then can resume where it left off once it is recharged; and the

robot can autonomously empty its dust bin into the base station, which can store over 30 dust-bins-

worth of debris. Whereas previous products (from iRobot and every other competitor) required

manual intervention much more frequently, the features available in the newest Roomba®

products are capable of vacuuming your floors for a month without any user input, maintenance,

or thought.

       16.     Not surprisingly, consumers have immediately recognized the benefits and value

of these features. In fact, the i7+ was recognized as one of Time Magazine’s Inventions of the

Year in 2018. Now, over a year after the launch of the i7+ in the United States, iRobot’s major




                                                 4
         Case 1:19-cv-12125-ADB Document 67 Filed 11/08/19 Page 5 of 31



competitor in robotic vacuums, Shark, also appears to have recognized the benefits and value of

these iRobot features.

       17.     Despite knowing that iRobot’s innovative features are protected by iRobot’s

patents, over a year after the launch of the i7+ Shark chose to make a knockoff product

incorporating these features without iRobot’s permission—the Shark IQ Robot. Shark is not even

shy about being a copycat—claiming that the Shark IQ Robot offers the same iRobot technology

at “half the price of iRobot i7+”. https://direct.sharkclean.com/16/products/shark-iq-robot-self-

empty-vacuum-rv1001ae/18/microsite/ogv/ (last accessed October 14, 2019).         Shark is now

misappropriating iRobot’s innovative and patented technology to compete against iRobot. iRobot

brings this suit to stop this unlawful and unfair conduct.

       18.     Defendants provide the following materials, including demonstrations, training,

guides, videos, websites, and/or manuals, regarding the Shark IQ Robot:

       Video found at https://direct.sharkclean.com/16/products/shark-iq-robot-self-empty-
       vacuum-rv1001ae/18/microsite/ogv/?opt=2 (Ex. M); 1

       Video found at https://www.amazon.com/Shark-Self-Empty-Connected-RV1001AE-
       Capacity/dp/B07S864GPW/ref=sr_1_3?crid=1AK8NC92M32EZ&keywords=shark+iq+r
       obot&qid=1570812255&sprefix=shark+iq%2Caps%2C149&sr=8-3 (Ex. N);

       Video  found   at    https://www.youtube.com/playlist?list=PLO-s5C_my0mWw-
       xmUD_cMfIzTGLXjv23v (Ex. O);

       Webpage found at https://www.sharkclean.com/vacuums/robot-vacuums/ (Ex. P);

       Webpage found at https://direct.sharkclean.com/16/products/shark-iq-robot-self-empty-
       vacuum-rv1001ae/18/microsite/ogv/?opt=2 (Ex. Q);

       Webpage found at https://www.sharkclean.com/support/product-series/1222/shark-iq-
       robot-vacuum-r101ae-with-self-empty-base-wi-fi-and-home-mapping/faqs/#faq-3206
       (Ex. R);



1
  Exhibits M, N, and O to this First Amended Complaint were previously filed via CD with
iRobot’s original Complaint in this case. See Dkts. 1-13, 1-14, 1-15 (Oct. 15, 2019).
                                                 5
          Case 1:19-cv-12125-ADB Document 67 Filed 11/08/19 Page 6 of 31



         Instruction manual found in the Shark Clean Application (Ex. S);

         Instruction manual found at https://www.sharkclean.com/include/pdf/qsg-rv1001ae.pdf
         (Ex. T);

         Instruction manual       found     at    https://www.sharkclean.com/include/pdf/manual-
         rv1001ae.pdf (Ex. U);

         Instruction manual found in Shark IQ product packaging (Ex. V);

         Instruction manual found in Shark IQ product packaging (Ex. W).

SHARK’S FALSE AND MISLEADING ADVERTISING FOR ITS IQ ROBOT VACUUM

         19.    In addition to copying iRobot’s patented features, Shark has also unfairly competed

with iRobot by making false and misleading advertising claims about its Shark IQ robot vacuum.

Shark has largely built its business on making “me too” advertising claims, purporting to offer

competitive products with the same features and advantages as its technologically-more-advanced

competitors at a lower price. But because its products are, in reality, lesser engineered and cheaper,

Shark relies on misleading advertising, rigged infomercial demonstrations, and outright false

claims to try to persuade consumers to buy its products. Not surprisingly, numerous district courts

nationwide, juries, and the National Advertising Division of the Council of Better Business

Bureaus’ National Programs 2 have all found Shark’s advertising claims to be false and misleading.

Just last year, a jury found that Shark not only misled consumers about its vacuums, but did so

knowingly and intentionally, and rendered a verdict against Shark disgorging it of over $16 million

in ill-gotten profits.

         20.    Instead of learning a lesson from the repeated rulings against it, Shark yet again has

launched a false and misleading advertising campaign in connection with its new Shark IQ robot

vacuum. Disseminated nationwide across the Internet, in infomercials, and on packaging, Shark’s



2
    The “NAD” is the advertising industry’s self-regulatory body.
                                                  6
         Case 1:19-cv-12125-ADB Document 67 Filed 11/08/19 Page 7 of 31



false campaign for the Shark IQ directly targets iRobot’s Roomba® vacuums, including its top-

of-the-line i-series and s-series robot vacuums. Shark expressly and falsely claims that the Shark

IQ offers the same technological advancements as iRobot, but at less than half the price.

       21.     Shark’s false advertising campaign harms both iRobot and consumers. Shark’s

false claims regarding the nature of its own robot vacuums and false comparisons to iRobot’s robot

vacuums threaten iRobot with lost sales; price erosion; reputational harm; and loss of market share,

customers, technological lead-time, and goodwill, as well as other forms of irreparable harm. At

the same time, Shark’s false statements about its—and iRobot’s—vacuums deceive consumers

about the performance and capabilities of these products. The holiday shopping season is fast

approaching, and the deception and timing of Shark’s new false advertising campaign is

intentional.

       22.     Shark’s advertising for its Shark IQ robot vacuum includes several false and

misleading claims regarding the technology allegedly offered by that Shark vacuum. Shark

presents these claims in an extended infomercial for the Shark IQ, on the product’s packaging, and

on the Internet, including Shark’s www.sharkclean.com website.

       23.     For example, recognizing the importance and value of iRobot’s patented “Recharge

and Resume” feature, Shark has sought to convince consumers that it too offers this same benefit.

In fact, in its marketing campaign for the Shark IQ, Shark repeatedly and pervasively tells

consumers that the Shark IQ offers the same “recharge and resume” feature that consumers get

with the i series and s series Roomba® robot vacuums.

       24.     Specifically, in promoting the Shark IQ on its website, www.sharkclean.com, Shark

boasted that its new robot vacuum is designed to return to its base “when battery power is low” in

order to “recharge, then resumes right where it left off”:



                                                 7
           Case 1:19-cv-12125-ADB Document 67 Filed 11/08/19 Page 8 of 31




         25.     Shark has made other claims about the Shark IQ using similar language, such as

“when it’s time to recharge, it returns to its base to empty and recharge, then resumes right where

it left off.”:




         26.     Similarly, on its packaging and webpage, Shark promotes to consumers that the

Shark IQ “Recharges when needed and picks up where it left off,” again necessarily implying that

“when needed” is when the IQ detects the battery is low.




                                                8
         Case 1:19-cv-12125-ADB Document 67 Filed 11/08/19 Page 9 of 31




       27.     Moreover, in an infomercial that it regularly runs on television, Shark tells

consumers that “standard robots can run out of power in the middle of cleaning. Not the Shark

IQ robot. It automatically returns to its base, recharges, and resumes cleaning where it left off.”

Again, Shark necessarily implies to consumers that the Shark IQ, instead of running out of power,

monitors its battery level and returns to its base when the battery is low, recharges, then resumes

cleaning where it left off. Shark makes similar statements throughout this lengthy advertisement.

       28.     In fact, later in the infomercial, Shark’s CEO Mark Rosenzweig reinforces the

message that the Shark IQ detects when the battery is low and returns to the base to recharge, then

resumes cleaning. The spokesmodel notes that “a lot of people have questions about robot

vacuums” and specifically asks “how long does the battery last before you have to recharge it?”

Mr. Rosenzweig expressly tells consumers that “the Shark IQ Robot was designed to clean for up

to 90 minutes at a time, when it’s time to recharge, it automatically goes back to the base,

recharges and resumes its cleaning mission right where it left off.”




                                                9
        Case 1:19-cv-12125-ADB Document 67 Filed 11/08/19 Page 10 of 31



       29.       In other words, throughout its advertising, Shark tells consumers that its Shark IQ

offers the same benefit as iRobot’s patented technology―the advantage of detecting a need to

recharge, and then returning to the base to recharge and resume cleaning where it left off.

       30.       In representations to this Court, however, Shark claims that its Shark IQ robot

vacuum does nothing of the sort. Just last week, Shark represented to this Court that:

             •   The Shark IQ’s “recharge and resume feature is never triggered by detecting a need
                 to recharge,”

             •   When the Shark IQ “decides to recharge and resume, it often has over half of its
                 battery life remaining,” and

             •   “if the robot determines that the battery is low, the robot returns to the dock to
                 recharge, but does not resume to continue cleaning.” (emphasis in original)

       31.       Shark has advertised to virtually every customer of the Shark IQ that its robot

vacuum returns to the base and recharges “when battery power is low,” “when it’s time to

recharge,” or “when needed.” Shark’s advertising statements are directly contrary to its statements

to the Court, and both cannot be true.

       32.       In another example, Shark also tries to convince consumers that it offers the same

benefit as iRobot’s patented technology that allows consumers to select and schedule what rooms

to clean and when to do so. Demonstrating the importance of that iRobot feature to consumers,

Shark’s marketing campaign has repeatedly and pervasively claimed that the Shark IQ offers

consumers the benefit of a choosing which rooms to clean and when to clean them.

       33.       Specifically, Shark’s advertisements state that the Shark IQ “lets you select which

rooms to clean—or when to clean them—through the app,” literally and necessarily implying to

consumers that the Shark IQ offers the advantage of being able to select certain rooms to clean,

and being able to decide when those selected rooms will be cleaned:




                                                 10
        Case 1:19-cv-12125-ADB Document 67 Filed 11/08/19 Page 11 of 31




       34.     Shark reinforces this same false message―that the consumer can select specific

rooms and schedule a time to clean them―in promoting its App and Voice Activation features,

explaining to consumers that the select and schedule features work in conjunction with each other:

“Tell your robot where to clean and when, with the app or with voice control via Amazon Alexa

or Google Assistant.” In fact, Shark’s advertisement literally tells consumers that they can select

where to clean (i.e.¸ “Alexa, have Shark clean my living room”) and schedule when to clean:




       35.     In representations to this Court, however, Shark claims that its Shark IQ does

nothing of the sort. Just last week, Shark represented to this Court:


                                                11
              Case 1:19-cv-12125-ADB Document 67 Filed 11/08/19 Page 12 of 31



                    •    a “user” of the “Shark IQ Robot … cannot select which rooms to clean and when
                        to clean them,” and

                    •   “there is no ability to select a schedule for the selected rooms.”

              36.       Shark has advertised to virtually every customer of the Shark IQ that they will be

able to direct their robot vacuum “where to clean and when.” Shark’s advertising statements are

directly contrary to its statements to the Court, and both cannot be true.

              37.       Shark’s false and misleading advertising claims, including the regarding recharge-

and-resume and selected-cleaning features, are material to consumers because they are likely to

influence consumers’ purchasing decisions. Indeed, Shark’s false claims relate to key features that

offer automation, convenience and efficiency to consumers―inherent characteristics of robot

vacuums (i.e., to take the work out of vacuuming).

              38.       Shark itself recognizes the materiality of these claims, as evidenced by its

prominent use of the claims in its website and infomercial. Notably, Shark’s claims around these

features mimic iRobot’s claims regarding the performance and technological advancement of its

own Roomba® robot vacuums:

 Feature                    iRobot’s Marketing Claims                Shark’s Similar Marketing Claims
                                                                  Home mapping lets you select which rooms
                    Choose which rooms are cleaned and when
                                                                  to clean—or when to clean them—through
 Cleaning
 Selected




                    in the iRobot HOME App.
                                                                  the app.
                                                                  Total home mapping with room select maps
                    Imprint™ Smart Mapping allows you to
                                                                  your home and lets you choose which rooms
                    control which rooms are cleaned and when.
                                                                  to clean or avoid
                    Automatically recharges, as needed, and       Recharges when needed and picks up where
                                                                  it left off.
 Recharge /




                    then continues cleaning - until the job is
  Resume




                    done
                    Knows where it’s been and what’s left to      Knows where it’s been, where to go, and
                    clean.                                        where to resume.




                                                            12
        Case 1:19-cv-12125-ADB Document 67 Filed 11/08/19 Page 13 of 31



       39.     Upon information and belief, Shark’s false and misleading advertising is willful

and knowing. Shark has told this Court that it never intended for the Shark IQ to recharge when

the battery is low and then resume cleaning, nor to allow consumers to select rooms to clean and

schedule when to clean them. Shark claims that it made those decisions in late 2018 and early

2019. Yet throughout Autumn 2019, Shark has knowingly promoted its Shark IQ robot vacuum

with false claims about its recharge-and-resume and selected-cleaning features, designed to hide

the shortcomings of Shark’s lesser-capable IQ as compared to iRobot’s technologically-advanced

Roomba® vacuums.

       40.     Shark’s false and misleading claims are causing harm to iRobot in the marketplace,

as they are likely to mislead consumers about the performance and technological advancements of

the Shark IQ Robot when consumers make vacuum cleaner purchasing decisions.

       41.     Shark compares its products directly to iRobot’s robot vacuums, falsely telling

consumers that the Shark IQ offers the same benefits as iRobot’s products at “less than half the

price.” Indeed, Shark expressly refers to iRobot’s Roomba® vacuums by name throughout its

advertisements and mimics the same language used by iRobot in describing the features of

iRobot’s Roomba® products.

       42.     Shark’s false statements that the Shark IQ Robot vacuums offer the same

technological advancements as the Roomba® (and for a significantly lower price) diminish

iRobot’s goodwill among customers and tarnish the iRobot brand name to retailers and consumers.

       43.     The harm to iRobot is exacerbated because Shark’s false advertising will be

disseminated during the most significant buying season, the holiday season. Over 50% of iRobot’s

sales occur in the last quarter of the calendar year.




                                                  13
        Case 1:19-cv-12125-ADB Document 67 Filed 11/08/19 Page 14 of 31



                                  U.S. PATENT NO. 9,921,586

       44.     The U.S. Patent and Trademark Office issued the ’586 patent, entitled “Celestial

Navigation System for an Autonomous Vehicle,” on March 20, 2018. A true and correct copy of

the ’586 patent is attached as Exhibit A.

       45.     iRobot has owned the ’586 patent throughout the period of Defendants’ infringing

acts and still owns the ’586 patent.

                                  U.S. PATENT NO. 9,550,294

       46.     The U.S. Patent and Trademark Office issued the ’294 patent, entitled

“Autonomous Robot Auto-Docking and Energy Management Systems and Methods,” on January

24, 2017. A true and correct copy of the ’294 patent is attached as Exhibit B.

       47.     iRobot has owned the ’294 patent throughout the period of Defendants’ infringing

acts and still owns the ’294 patent.

                                  U.S. PATENT NO. 9,492,048

       48.     The U.S. Patent and Trademark Office issued the ’048 patent, entitled “Removing

Debris from Cleaning Robots,” on November 15, 2016. A true and correct copy of the ’048 patent

is attached as Exhibit C.

       49.     iRobot has owned the ’048 patent throughout the period of Defendants’ infringing

acts and still owns the ’048 patent.

                                  U.S. PATENT NO. 8,950,038

       50.     The U.S. Patent and Trademark Office issued the ’038 patent, entitled “Modular

Robot,” on February 10, 2015. A true and correct copy of the ’038 patent is attached as Exhibit

D.

       51.     iRobot has owned the ’038 patent throughout the period of Defendants’ infringing

acts and still owns the ’038 patent.

                                               14
          Case 1:19-cv-12125-ADB Document 67 Filed 11/08/19 Page 15 of 31



                                  U.S. PATENT NO. 8,418,303

       52.      The U.S. Patent and Trademark Office issued the ’303 patent, entitled “Cleaning

Robot Roller Processing,” on April 16, 2013. A true and correct copy of the ’303 patent is attached

as Exhibit E.

       53.      iRobot has owned the ’303 patent throughout the period of Defendants’ infringing

acts and still owns the ’303 patent.

                                  U.S. PATENT NO. 10,045,676

       54.      The U.S. Patent and Trademark Office issued the ’676 patent, entitled “Remote

Control Scheduler and Method for Autonomous Robotic Device,” on August 14, 2018. A true and

correct copy of the ’676 patent is attached as Exhibit F.

       55.      iRobot has owned the ’676 patent throughout the period of Defendants’ infringing

acts and still owns the ’676 patent.

                COUNT I - INFRINGEMENT OF U.S. PATENT NO. 9,921,586

       56.      iRobot incorporates the foregoing Paragraphs 1-45 by reference as though fully set

forth herein.

       57.      Defendants have been making, using, selling, or offering to sell within the United

States and/or importing into the United States the Shark IQ Robot product family and are

infringing, directly and/or indirectly, with willfulness or willful blindness, either literally and/or

under the doctrine of equivalents at least claims 1, 4, 5, 7-11, 14, and 18 of the ’586 patent under

35 U.S.C. § 271. Defendants’ infringing products include the Shark IQ Robot with or without the

self-empty base (including the RV1000 Series, RV1000AE Series, R101 model and R101AE

model).

       58.      Exhibit G attached hereto compares Defendants’ Shark IQ Robot model number

R101AE to claim 1 of the ’586 patent. On information and belief, Defendants produce additional

                                                 15
         Case 1:19-cv-12125-ADB Document 67 Filed 11/08/19 Page 16 of 31



robotic vacuum cleaners, including Shark IQ Robot model number R101, which are similar in all

material respects, and therefore infringe for the same reasons set forth in Exhibit G.

        59.       In addition to their direct infringement, Defendants have actively induced others to

infringe claims of the ’586 patent, including claim 1, in violation of 35 U.S.C. § 271(b) and

Defendants continue to induce infringement even today.

        60.       Defendants have had actual knowledge of the ’586 patent and their infringement of

the ’586 patent at least as of October 8th, 2019, when iRobot notified Shark of their infringement,

if not earlier.

        61.       Upon information and belief, in developing their products, including at least

Defendants’ Shark IQ Robot family of products, Defendants emulated and copied features of

iRobot’s robotic vacuum products, including those features claimed by the ’586 patent.

        62.       Upon information and belief, Defendants knew that iRobot had patents covering its

robotic vacuum product lines and either learned of the ’586 patent or subjectively believed there

was a high probability that iRobot had patents covering features of its robotic vacuum products

but took deliberate actions to avoid learning of that fact and which features were patented.

        63.       Despite knowing of the ’586 patent or being willfully blind to the ’586 patent,

Defendants continued to make, use, sell, and offer to sell infringing products. Defendants have

been and are continuing to encourage other persons (e.g., distributors, manufacturers, customers,

and end users) to directly infringe the ’586 patent with knowledge (or willful blindness) of that

infringement, such as by making, advertising, selling, offering to sell, supporting, distributing, and

using infringing features in Defendants’ infringing products including the Shark IQ Robot with or

without the self-empty base (including the RV1000 Series, RV1000AE Series, R101 model and

R101AE model). These other persons directly infringe the ’586 patent.



                                                   16
        Case 1:19-cv-12125-ADB Document 67 Filed 11/08/19 Page 17 of 31



       64.     Defendants provide their customers and the public with materials, including

demonstrations, training, guides, videos, websites, and/or manuals, that depict and describe the

infringing features of the Shark IQ Robot (Exs. M-W).

       65.     iRobot has suffered and will continue to suffer irreparable harm by Defendants’

infringement of the ’586 patent unless the court preliminarily and permanently enjoins Defendants

from their activities. iRobot is also entitled to recover damages from Defendants as a result of

their infringement of the ’586 patent.

       66.     Due to Defendants’ willful and deliberate infringement, the Court should award

iRobot up to treble damages under 35 U.S.C. § 284 for infringement of the ’586 patent.

              COUNT II - INFRINGEMENT OF U.S. PATENT NO. 9,550,294

       67.     iRobot incorporates the foregoing Paragraphs 1-43 and 46-47 by reference as

though fully set forth herein.

       68.     Defendants have been making, using, selling, or offering to sell within the United

States and/or importing into the United States its Shark IQ Robot product family and are infringing,

directly and/or indirectly, with willfulness or willful blindness, either literally and/or under the

doctrine of equivalents at least claims 1-5, 8, 9, 11, and 12 of the ’294 patent under 35 U.S.C. §

271. Defendants’ infringing products include the Shark IQ Robot with or without the self-empty

base (including the RV1000 Series, RV1000AE Series, R101 model and R101AE model).

       69.      Exhibit H attached hereto compares Defendants’ Shark IQ Robot model number

R101AE to claim 1 of the ’294 patent. On information and belief, Defendants produce additional

robotic vacuum cleaners, including Shark IQ Robot model number R101, which are similar in all

material respects, and therefore infringe for the same reasons set forth in Exhibit H.




                                                17
         Case 1:19-cv-12125-ADB Document 67 Filed 11/08/19 Page 18 of 31



        70.    In addition to their direct infringement, Defendants have actively induced others to

infringe claims of the ’294 patent, including claim 1, in violation of 35 U.S.C. § 271(b) and

Defendants continue to infringe even today.

        71.    Defendants have had actual knowledge of the ’294 patent and their infringement of

the ’294 patent at least as of October 8th, 2019, when iRobot notified Shark of its infringement, if

not earlier.

        72.    Upon information and belief, in developing their products, including at least

Defendants’ Shark IQ Robot product family, Defendants emulated and copied features of iRobot’s

robotic vacuum products, including those features claimed by the ’294 patent.

        73.    Upon information and belief, Defendants knew that iRobot had patents covering its

robotic vacuum product lines and either learned of the ’294 patent or subjectively believed there

was a high probability that iRobot had patents covering features of its robotic vacuum products

but took deliberate actions to avoid learning of that fact and which features were patented.

        74.    Despite knowing of the ’294 patent or being willfully blind to the ’294 patent,

Defendants continued to make, use, sell, and offer to sell infringing products.

        75.    Defendants have been and are continuing to encourage other persons (e.g.,

distributors, manufacturers, customers, and end users) to directly infringe the ’294 patent with

knowledge (or willful blindness) of that infringement, such as by making, advertising, selling,

offering to sell, supporting, distributing, and using infringing features in Defendants’ infringing

products including the Shark IQ Robot with or without the self-empty base (including the RV1000

Series, RV1000AE Series, R101 model and R101AE model). These other persons directly infringe

the ’294 patent.




                                                18
        Case 1:19-cv-12125-ADB Document 67 Filed 11/08/19 Page 19 of 31



       76.     Defendants provide their customers and the public with materials, including

demonstrations, training, guides, videos, websites, and/or manuals, that depict and describe the

infringing features of the Shark IQ Robot (Exs. M-W).

       77.     iRobot has suffered and will continue to suffer irreparable harm by Defendants’

infringement of the ’294 patent unless the court preliminarily and permanently enjoins Defendants

from their activities. iRobot is also entitled to recover damages from Defendants as a result of

their infringement of the ’294 patent.

       78.     Due to Defendants’ willful and deliberate infringement, the Court should award

iRobot up to treble damages under 35 U.S.C. § 284 for infringement of the ’294 patent.

              COUNT III - INFRINGEMENT OF U.S. PATENT NO. 9,492,048

       79.     iRobot incorporates the foregoing Paragraphs 1-43 and 48-49 by reference as

though fully set forth herein.

       80.     Defendants have been making, using, selling, or offering to sell within the United

States and/or importing into the United States their Shark IQ Robot product family and are

infringing, directly and/or indirectly, with willfulness or willful blindness, either literally and/or

under the doctrine of equivalents at least claims 12 and 18 of the ’048 patent under 35 U.S.C. §

271. Defendants’ infringing products include the Shark IQ Robot with the self-empty base

(including the RV1000AE Series, and R101AE model).

       81.      Exhibit I attached hereto compares Defendants’ Shark IQ Robot model number

R101AE to claim 12 of the ’048 patent.

       82.     In addition to their direct infringement, Defendants have actively induced others to

infringe claims of the ’048 patent, including claim 12, in violation of 35 U.S.C. § 271(b) and

Defendants continue to induce infringement even today.



                                                 19
         Case 1:19-cv-12125-ADB Document 67 Filed 11/08/19 Page 20 of 31



        83.    Defendants have had actual knowledge of the ’048 patent and their infringement of

the ’048 patent at least as of October 8th, 2019, when iRobot notified Shark of its infringement, if

not earlier.

        84.    Upon information and belief, in developing their products, including at least

Defendants’ Shark IQ Robot product family, Defendants emulated and copied features of iRobot’s

robotic vacuum products, including those features claimed by the ’048 patent.

        85.    Upon information and belief, Defendants knew that iRobot had patents covering its

robotic vacuum product lines and either learned of the ’048 patent or subjectively believed there

was a high probability that iRobot had patents covering features of its robotic vacuum products

but took deliberate actions to avoid learning of that fact and which features were patented.

        86.    Despite knowing of the ’048 patent or being willfully blind to the ’048 patent,

Defendants continued to make, use, sell, and offer to sell infringing products.

        87.    Defendants have been and are continuing to encourage other persons (e.g.,

distributors, manufacturers, customers, and end users) to directly infringe the ’048 patent with

knowledge (or willful blindness) of that infringement, such as by making, advertising, selling,

offering to sell, supporting, distributing, and using infringing features in Defendants’ products

including the Shark IQ Robot with the self-empty base (including the RV1000AE Series, and

R101AE model). These other persons directly infringe the ’048 patent.

        88.    Defendants provide their customers and the public with materials, including

demonstrations, training, guides, videos, websites, and/or manuals, that depict and describe the

infringing features of the Shark IQ Robot (Exs. M-W).

        89.    iRobot has suffered and will continue to suffer irreparable harm by Defendants’

infringement of the ’048 patent unless the court preliminarily and permanently enjoins Defendants



                                                20
         Case 1:19-cv-12125-ADB Document 67 Filed 11/08/19 Page 21 of 31



from their activities. iRobot is also entitled to recover damages from Defendants as a result of

their infringement of the ’048 patent.

        90.       Due to Defendants’ willful and deliberate infringement, the Court should award

iRobot up to treble damages under 35 U.S.C. § 284 for infringement of the ’048 patent.

                  COUNT IV - INFRINGEMENT OF U.S. PATENT NO. 8,950,038

        91.       iRobot incorporates the foregoing Paragraphs 1-43 and 50-51 by reference as

though fully set forth herein.

        92.       Defendants have been making, using, selling, or offering to sell within the United

States and/or importing into the United States their Shark IQ Robot product family and are

infringing, directly and/or indirectly, with willfulness or willful blindness, either literally and/or

under the doctrine of equivalents at least claims 1, 5, 7, 9-12, and 14 of the ’038 patent under 35

U.S.C. § 271. Defendants’ infringing products include the Shark IQ Robot with or without the self-

empty base (including the RV1000 Series, RV1000AE Series, R101 model and R101AE model).

        93.        Exhibit J attached hereto compares Defendants’ Shark IQ Robot model number

R101AE to claim 1 of the ’038 patent. On information and belief, Defendants produce additional

robotic vacuum cleaners, including Shark IQ Robot model number R101, which are similar in all

material respects, and therefore infringe for the same reasons set forth in Exhibit J.

        94.       In addition to theirs direct infringement, Defendants have actively induced others

to infringe claims of the ’038 patent, including claim 1, in violation of 35 U.S.C. § 271(b) and

Defendants continue to induce infringement even today.

        95.       Defendants have had actual knowledge of the ’038 patent and their infringement of

the ’038 patent at least as of October 8th, 2019, when iRobot notified Shark of their infringement,

if not earlier.



                                                  21
        Case 1:19-cv-12125-ADB Document 67 Filed 11/08/19 Page 22 of 31



       96.     Upon information and belief, in developing their products, including at least

Defendants’ Shark IQ Robot product family, Defendants emulated and copied features of iRobot’s

robotic vacuum products, including those features claimed by the ’038 patent.

       97.     Upon information and belief, Defendants knew that iRobot had patents covering its

robotic vacuum product lines and either learned of the ’038 patent or subjectively believed there

was a high probability that iRobot had patents covering features of its robotic vacuum products

but took deliberate actions to avoid learning of that fact and which features were patented.

       98.     Despite knowing of the ’038 patent or being willfully blind to the ’038 patent,

Defendants continued to make, use, sell, and offer to sell infringing products.

       99.     Defendants have been and are continuing to encourage other persons (e.g.,

distributors, manufacturers, customers, and end users) to directly infringe the ’038 patent with

knowledge (or willful blindness) of that infringement, such as by making, advertising, selling,

offering to sell, supporting, distributing, and using infringing features in Defendants’ infringing

products including the Shark IQ Robot with or without the self-empty base (including the RV1000

Series, RV1000AE Series, R101 model and R101AE model). These other persons directly infringe

the ’038 patent.

       100.    Defendants provide their customers and the public with materials, including

demonstrations, training, guides, videos, websites, and/or manuals, that depict and describe the

infringing features of the Shark IQ Robot (Exs. M-W).

       101.    iRobot has suffered and will continue to suffer irreparable harm by Defendants’

infringement of the ’038 patent unless the court preliminarily and permanently enjoins Defendants

from its activities. iRobot is also entitled to recover damages from Defendants as a result of their

infringement of the ’038 patent.



                                                22
         Case 1:19-cv-12125-ADB Document 67 Filed 11/08/19 Page 23 of 31



        102.   Due to Defendants’ willful and deliberate infringement, the Court should award

iRobot up to treble damages under 35 U.S.C. § 284 for infringement of the ’038 patent.

               COUNT V - INFRINGEMENT OF U.S. PATENT NO. 8,418,303

        103.   iRobot incorporates the foregoing Paragraphs 1-43 and 52-53 by reference as

though fully set forth herein.

        104.   Defendants have been making, using, selling, or offering to sell within the United

States and/or importing into the United States its Shark IQ Robot product family and are infringing,

directly and/or indirectly, with willfulness or willful blindness, either literally and/or under the

doctrine of equivalents at least claims 1, 6-11, 14, and 15 of the ’303 patent under 35 U.S.C. § 271.

Defendants’ infringing products include the Shark IQ Robot with or without the self-empty base

(including the RV1000 Series, RV1000AE Series, R101 model and R101AE model).

        105.    Exhibit K attached hereto compares Defendants’ Shark IQ Robot model number

R101AE to claim 1 of the ’303 patent. On information and belief, Defendants produce additional

robotic vacuum cleaners, including Shark IQ Robot model number R101, which are similar in all

material respects, and therefore infringe for the same reasons set forth in Exhibit K.

        106.   In addition to its direct infringement, Defendants have actively induced others to

infringe claims of the ’303 patent, including claim 1, in violation of 35 U.S.C. § 271(b) and

Defendants continue to induce infringement even today.

        107.   Defendants have had actual knowledge of the ’303 patent and their infringement of

the ’303 patent at least as of October 8th, 2019, when iRobot notified Shark of its infringement, if

not earlier.

        108.   Upon information and belief, in developing their products, including at least

Defendants’ Shark IQ Robot product family, Defendants emulated and copied features of iRobot’s

robotic vacuum products, including those features claimed by the ’303 patent.

                                                 23
        Case 1:19-cv-12125-ADB Document 67 Filed 11/08/19 Page 24 of 31



       109.    Upon information and belief, Defendants knew that iRobot had patents covering its

robotic vacuum product lines and either learned of the ’303 patent or subjectively believed there

was a high probability that iRobot had patents covering features of its robotic vacuum products

but took deliberate actions to avoid learning of that fact and which features were patented.

       110.    Despite knowing of the ’303 patent or being willfully blind to the ’303 patent,

Defendants continued to make, use, sell, and offer to sell infringing products.

       111.    Defendants have been and are continuing to encourage other persons (e.g.,

distributors, manufacturers, customers, and end users) to directly infringe the ’303 patent with

knowledge (or willful blindness) of that infringement, such as by making, advertising, selling,

offering to sell, supporting, distributing, and using infringing features in Defendants’ infringing

products including the Shark IQ Robot with or without the self-empty base (including the RV1000

Series, RV1000AE Series, R101 model and R101AE model). These other persons directly infringe

the ’303 patent.

       112.    Defendants provide their customers and the public with materials, including

demonstrations, training, guides, videos, websites, and/or manuals, that depict and describe the

infringing features of the Shark IQ Robot (Exs. M-W).

       113.    iRobot has suffered and will continue to suffer irreparable harm by Defendants’

infringement of the ’303 patent unless the court preliminarily and permanently enjoins Defendants

from its activities. iRobot is also entitled to recover damages from Defendants as a result of its

infringement of the ’303 patent.

       114.    Due to Defendants’ willful and deliberate infringement, the Court should award

iRobot up to treble damages under 35 U.S.C. § 284 for infringement of the ’303 patent.




                                                24
         Case 1:19-cv-12125-ADB Document 67 Filed 11/08/19 Page 25 of 31



               COUNT VI -INFRINGEMENT OF U.S. PATENT NO. 10,045,676

        115.    iRobot incorporates the foregoing Paragraphs 1-43 and 54-55 by reference as

though fully set forth herein.

        116.    On information and belief, Defendants have been using their robotic cleaners,

including Shark IQ Robot model numbers R101 and R101AE, in tests and demonstrations in the

United States, and are infringing, directly and/or indirectly, with willfulness or willful blindness,

either literally and/or under the doctrine of equivalents at least claims 1, 2, 4-8, 10, and 14-18 of

the ’676 patent under 35 U.S.C. § 271. Defendants’ infringing products include the Shark IQ

Robot with or without the self-empty base (including the RV1000 Series, RV1000AE Series, R101

model and R101AE model).

        117.    Exhibit L attached hereto compares features available in Defendants’ Shark IQ

Robot model number R101AE to claim 1 of the ’676 patent.               On information and belief,

Defendants produce additional robotic vacuum cleaners, including Shark IQ Robot model number

R101, which are similar in all material respects, and therefore infringe for the same reasons set

forth in Exhibit L.

        118.    In addition to its direct infringement, Defendants have actively induced others to

infringe claims of the ’676 patent, including claim 1, in violation of 35 U.S.C. § 271(b) and

Defendants continue to induce infringement even today.

        119.    Defendants have had actual knowledge of the ’676 patent and their infringement of

the ’676 patent at least as of October 8th, 2019, when iRobot notified Shark of its infringement, if

not earlier.

        120.    Upon information and belief, in developing their products, including at least

Defendants’ Shark IQ Robot product family, Defendants emulated and copied features of iRobot’s



                                                 25
        Case 1:19-cv-12125-ADB Document 67 Filed 11/08/19 Page 26 of 31



robotic vacuum products. Use of such products along with Defendants’ instructions, infringe the

’676 patent.

       121.    Upon information and belief, Defendants knew that iRobot had patents covering its

robotic vacuum product lines and methods of use thereof, and either learned of the ’676 patent or

subjectively believed there was a high probability that iRobot had patents covering the method of

use of its robotic vacuum products but took deliberate actions to avoid learning of that fact.

       122.    Despite knowing of the ’676 patent or being willfully blind to the ’676 patent,

Defendants continued to make, use, sell, and offer to sell products capable of infringing.

       123.    Defendants have been and are continuing to encourage other persons (e.g.,

distributors, manufacturers, customers, and end users) to directly infringe the ’676 patent with

knowledge (or willful blindness) of that infringement, such as by making, advertising, selling,

offering to sell, supporting, distributing, and using Defendants’ products including the Shark IQ

Robot with or without the self-empty base (including the RV1000 Series, RV1000AE Series, R101

model and R101AE model) in a way that infringes the ’676 patent.

       124.    Defendants provide their customers and the public with materials, including

demonstrations, training, guides, videos, websites, and/or manuals, that depict and describe the

infringing features of the Shark IQ Robot (Exs. M-W).

       125.    Use of the Shark IQ Robot, in the manner depicted and described in the materials

noted in the preceding paragraph infringes the ’676 patent.

       126.    iRobot has suffered and will continue to suffer irreparable harm by Defendants’

infringement of the ’676 patent unless the court preliminarily and permanently enjoins Defendants

from its activities. iRobot is also entitled to recover damages from Defendant as a result of its

infringement of the ’676 patent.



                                                26
        Case 1:19-cv-12125-ADB Document 67 Filed 11/08/19 Page 27 of 31



       127.    Due to Defendants’ willful and deliberate infringement, the Court should award

iRobot up to treble damages under 35 U.S.C. § 284 for infringement of the ’676 patent.

                       COUNT VII-FEDERAL FALSE ADVERTISING

       128.    iRobot hereby realleges and incorporates by reference paragraphs 1 through 43 of

this Complaint as if set forth fully herein.

       129.    Shark’s commercial advertising claims described herein are false and misleading

in violation of Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).

       130.    Shark has made material false and misleading statements in its commercial

advertisements for its robotic vacuum cleaner products, and these statements regarding robotic

vacuum cleaner performance have and are likely to continue to influence consumers’ purchasing

decisions.

       131.    Shark’s statements—including its various literally false claims—have the tendency

to deceive a substantial segment of consumers, who have relied or likely will rely on Shark’s false

statements in making their robotic vacuum cleaner purchasing decisions.

       132.    Shark has caused its false statements to enter interstate trade or commerce.

       133.    As a direct and proximate result of Shark’s false and deceptive campaign, iRobot

is suffering immediate and continuing irreparable injury for which there is no adequate remedy at

law.

       134.    As a direct and proximate result of these actions, iRobot has suffered and will

continue to suffer significant monetary damages and discernible competitive injury by the direct

diversion of sales from iRobot to Shark and by a loss of goodwill associated with iRobot’s vacuum

cleaner products and brand.

       (i)     Shark’s false advertising is knowing and willful. iRobot is entitled to injunctive

relief and to the recovery of all available damages, attorneys’ fees, costs, and Shark’s profits.

                                                 27
       Case 1:19-cv-12125-ADB Document 67 Filed 11/08/19 Page 28 of 31



       135.   This is an exceptional case within the meaning of Section 35 of the Lanham Act,

15 U.S.C. § 1117.

                                   PRAYER FOR RELIEF

       WHEREFORE, iRobot prays for relief and judgment against Defendants as follows:

       A. That Defendants have infringed one or more claims of the ’586 patent, the ’294 patent,

          the ’048 patent, the ’038 patent, the ’303 patent, and the ’676 patent under 35 U.S.C. §

          271;

       B. A preliminary injunction against Defendants and their officers, directors, employees,

          agents, consultants, contractors, suppliers, distributors, all parent and subsidiary

          entities, all assignees and successors in interest, and all others acting in concert or

          privity with Defendants from further infringement of the ’586 patent, the ’294 patent,

          the ’048 patent, the ’038 patent, the ’303 patent, and the ’676 patent;

       C. A permanent injunction against Defendants and their officers, directors, employees,

          agents, consultants, contractors, suppliers, distributors, all parent and subsidiary

          entities, all assignees and successors in interest, and all others acting in concert or

          privity with Defendants from further infringement of the ’586 patent, the ’294 patent,

          the ’048 patent, the ’038 patent, the ’303 patent, and the ’676 patent;

       D. A finding that Shark has falsely advertised the features and technological advancements

          of its Shark IQ robot vacuum, and that Shark’s false advertising was willful;

       E. A permanent injunction against Defendants and their officers, directors, employees,

          agents, consultants, contractors, suppliers, distributors, all parent and subsidiary

          entities, all assignees and successors in interest, and all others acting in concert or

          privity with Defendants from further disseminating false and misleading advertising

          statements regarding Shark’s IQ robot vacuum;

                                               28
         Case 1:19-cv-12125-ADB Document 67 Filed 11/08/19 Page 29 of 31



        F. An award to iRobot of damages under 35 U.S.C. § 284 for the infringement of the ’586

            patent, the ’294 patent, the ’048 patent, the ’038 patent, the ’303 patent, and the ’676

            patent by Defendants, together with pre-judgment and post-judgment interest and costs;

        G. An award to iRobot of treble damages under 35 U.S.C. § 284 for the willful

            infringement of the ’586 patent, the ’294 patent, the ’048 patent, the ’038 patent, the

            ’303 patent, and the ’676 patent by Defendants;

        H. An award of profits, damages, and costs pursuant to 15 U.S.C. § 1117(a);

        I. A finding that, with respect to Defendants, this case is exceptional, and awarding to

            iRobot its reasonable attorney fees under 35 U.S.C. § 285 and/or 15 U.S.C. § 1117;

        J. Judgment against Defendants on all counts of this Complaint; and

        K. Such other relief for iRobot that the Court sees as just.

                                    DEMAND FOR JURY TRIAL

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, iRobot demands trial by jury

in this action of all issues so triable.


 Date: November 8, 2019                        Respectfully submitted,

                                               /s/ Timothy H. Madden
                                               T. Christopher Donnelly
                                               tcd@dcglaw.com
                                               Peter E. Gelhaar
                                               peg@dcglaw.com
                                               Timothy H. Madden
                                               thm@dcglaw.com
                                               DONNELLY, CONROY & GELHAAR, LLP
                                               260 Franklin Street
                                               Suite 1600
                                               Boston, MA 02110
                                               Telephone: (617) 720-2880
                                               Facsimile: (617) 720-3554

                                               Gregg F. LoCascio, P.C. (pro hac vice)
                                               gregg.locascio@kirkland.com

                                                 29
Case 1:19-cv-12125-ADB Document 67 Filed 11/08/19 Page 30 of 31



                             Anders P. Fjellstedt (pro hac vice)
                             anders.fjellstedt@kirkland.com
                             KIRKLAND & ELLIS LLP
                             1301 Pennsylvania Avenue, N.W.
                             Washington, D.C. 20004
                             Telephone: (202) 389-5000
                             Facsimile: (202) 389-5200

                             Robin A. McCue (pro hac vice)
                             KIRKLAND & ELLIS LLP
                             300 North LaSalle
                             Chicago, Illinois 60613
                             Telephone: (312) 862-2000
                             Facsimile: (312) 862-2200

                             Counsel for Plaintiff
                             iRobot Corporation




                              30
        Case 1:19-cv-12125-ADB Document 67 Filed 11/08/19 Page 31 of 31



                                CERTIFICATE OF SERVICE

       I certify that this document filed through the ECF system will be sent electronically to the

registered participants as identified on the Notice of Electronic Filing (NEF) and paper copies will

be sent to those indicated as non-registered participants on November 8, 2019.



                                               /s/ Timothy H. Madden
                                               Timothy H. Madden
